Matter of Odom (2022 NY Slip Op 06860)





Matter of Odom


2022 NY Slip Op 06860


Decided on December 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 1, 2022

PM-209-22
[*1]In the Matter of Mary Joy Odom, an Attorney. (Attorney Registration No. 5650197.)

Calendar Date:November 21, 2022

Before:Egan Jr., J.P., Clark, Pritzker, Ceresia and McShan, JJ.

Mary Joy Odom, Macon, Georgia, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Mary Joy Odom was admitted to practice by this Court in 2018 and lists a business address in Macon, Georgia with the Office of Court Administration. Odom has applied to this Court, by affidavit sworn to August 10, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Odom is presently ineligible for nondisciplinary resignation (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350, 1350 [3d Dept 2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [3d Dept 2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Odom has submitted supplemental correspondence with exhibits dated November 15, 2022, in which she establishes the timeliness of her application to resign. Accordingly, with AGC voicing no other substantive objection to her application, and having determined that Odom is eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [3d Dept 2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept her resignation.
Egan Jr., J.P., Clark, Pritzker, Ceresia and McShan, JJ., concur.
ORDERED that Mary Joy Odom's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Mary Joy Odom's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Mary Joy Odom is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Odom is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Mary Joy Odom shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.